I am unable to agree with the disposition of the exceptions in the majority opinion which reversed the cause and remanded the same for a new trial and I, therefore, dissent from that part of the majority opinion and briefly state my reasons.
The answer does not plead truth which, according to Section 483 of the Code, is used synonymously with the word justification. The answer does not admit that the statements were made of plaintiff as alleged in the complaint. The answer may be construed as alleging a plea of mitigation, but I agree with the majority opinion that under the statute matters in mitigation may be given in evidence regardless of the plea or proof of justification, but in my judgment matters in mitigation should always be plead.Latimer v. York Cotton Mills, 66 S.C. 135, 44 S.E., 559.
I do not feel, however, that this case turns on the question of the plea or the evidence offered under the plea, but rather upon what happened in the Court room as to the request for instructions by the defendant's attorney, Mr. McDonald.
There was no written request as required by Rule 11 of the Circuit Court to charge on the question either of justification or mitigation and the colloquy between counsel and the Court on the motion for a new trial shows that any request made was made verbally after the testimony was in and the jury had been charged. The reason for the rule to require counsel to submit written requests is to obviate just what happened in this case. Had there been a written request submitted there could be no question as to what the Judge was requested to charge or if the request had been dictated to the stenographer of the Court, which sometimes is permissible under certain circumstances (Hall v.Aiken County, 132 S.C. 420, 129 S.E., 160), this Court *Page 527 
would have had the benefit of the exact language of the attorney. In my judgment the request not having been made in writing and not having been dictated to the stenographer, it would tend to create confusion and disorder in the administration of justice to allow and permit an exception to be founded without either one or the other being done.
I am further of opinion that when a trial Judge fails to charge upon issues raised by the pleadings and the evidence in the case, that it is the duty of counsel to call his attention to such failure in open Court within the hearing of the stenographer and have such matter properly transcribed. This was not done and in my judgment it is fatal.
I am of opinion that the judgment of the lower Court should be affirmed.